178 F.3d 1280
Stanley Plattsv.William M. Lanzaro, Sheriff of Monmouth County, Anthony W.Pellicane, Director of Corrections, Monmouth CountyCorrectional Institution, Clifford J. Daniels, Warden,Monmouth County Correctional Institution, Barbara Mariano,Aids Liaison, Monmouth County Correctional Institution,Robert Duda, Officer, Monmouth County CorrectionalInstitution, David Still, Officer, Monmouth CountyCorrectional Institution, Antonio Silva, Officer,
NO. 97-5479
United States Court of Appeals,Third Circuit.
March 22, 1999
Appeal From:  D.N.J. ,No952495

1
Affirmed.